DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oishi, et al. (WO 2015/046470 A1, hereinafter referred to as "Oishi"). US 2016/0201164 is being relied upon as the English language translation of Oishi. 
Regarding claims 5, 8-12, and 14, Oishi teaches a copper alloy sheet including (Table 2 – Alloy no. 37, [0042-0045, 0054]):
Element
Instant claims 
Oishi alloy no. 37
Relationship
Oishi ranges 
Zn
17-32%
29.0%
Falls within
17-34%
Sn
0.1-4.5%
0.46%
Falls within
0.2-2.0%
Si
0.01-2.0%
0.03%
Falls within
0.0005-0.05%
Ni
0.01-5.0%
3.3%
Falls within
1.5-5%
Other*
≤3% (claim 11)
-
Falls within (0%)
Optionally 0.0035-0.32%
Cu and impurities
balance
balance
-
balance

*Fe, Co, Cr, Mg, Al, B, P, Zr, Ti, Mn, Au, Ag, Pb, Cd, Be in total
(Tables 18 and 19 – Test no. 127, [0103-0104, 0108-0109], when converted N/mm2=MPa):

Feature 
Instant claims 
Oishi alloy no. 37
Relationship
Oishi ranges 
TS 
≥550 MPa (claim 8)
621 MPa
Falls within
≥500 MPa
0.2% proof stress
≥500 MPa (claim 9)
565 MPa 
Falls within
≥450 MPa
Electrical conductivty
≥10 %IACS (claim 10)
16 %IACS
Falls within
13-25 %IACS

≤10 µm (claim 12)
4 µm
Falls within 
1-10 µm


Regarding the crack observation time, Oishi discloses a similar test condition of bending stress at 80% of proof stress, in a container with sodium hydroxide, pure water, and ammonium chloride at 23ºC ±1ºC [0173-0177], and further discloses that cracking had not occurred in alloy sample 37 by at least 48 hours ([0174], Table 18 – Test no. 127); however, Oishi is silent on a time when cracking had occurred. Oishi further discloses the copper alloy sheet being fabricated by steps of melting and casting, hot rolling at 830ºC, cooling to 350-650ºC, cold rolling, annealing at 510ºC, cold rolling, final annealing at 425ºC, finish cold rolling, followed by a recovery heat treatment at 300ºC ([0159], Table 5 – C1, Table 18 – Test no. 127), which are substantially similar to the processing steps of the instant alloy of melting and casting, hot-rolling at 400-900ºC, cooling to 300-400ºC, cold-rolling, recrystallization-annealing at 300-800ºC, cold rolling, ageing-annealing at 300-600ºC, finish cold-rolling, low-temperature annealing at up to 450ºC (instant claims 1-3). In considering that the copper alloy sheet of Oishi exhibits excellent stress cracking resistance in a similar crack observation test, and furthermore shares a composition, grain size, strength properties, electrical conductivity, and substantially similar fabrication process to the alloy as claimed, the copper alloy sheet of Oishi would be expected to meet or render obvious the crack observation times of the instant claims 5 and 14. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

Claims 7-12  are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ling, et al. (US 2002/0057985, hereinafter referred to as "Ling").
Regarding claims 7-12, Ling teaches a copper alloy sheet [0001] including (Table 1 – Sample no. 5, [0017-0023]):
Element
Instant claims 
Ling sample no. 5
Relationship
Ling ranges
Zn
17-32%
25.00%
Falls within
17-32%
Sn
0.1-4.5%
0.78%
Falls within
0.1-4.5%
Si
0.01-2.0%
0.21%
Falls within
0.01-2.0%
Ni
0.01-5.0%
0.21%
Falls within
0.01-5% Ni
Other*
≤3% (claim 11)
-
Falls within (0%)
Optionally 0.01-5%
Cu and impurities
balance
balance
-
balance

*Fe, Co, Cr, Mg, Al, B, P, Zr, Ti, Mn, Au, Ag, Pb, Cd, Be in total
(Table 2 – Sample no. 5, [0064], [0018, 0035], when converted N/mm2=MPa):
Feature 
Instant claims 
Ling sample no. 5
Relationship
Ling ranges
TS 
≥550 MPa (claim 8)
816 MPa
Falls within
≥650 MPa
0.2% proof stress
≥500 MPa (claim 9)
741 MPa
Falls within
≥600 MPa
Electrical conductivty
≥10 %IACS (claim 10)
22.8 %IACS
Falls within
≥20 %IACS
Mean crystal grain size of surface
≤10 µm (claim 12)
10 µm
Falls within
≤10 µm


Ling is silent as to a coarse deposit density on the copper sheet surface as claimed; however, the copper alloy sheet being fabricated by steps of melting and casting, hot rolling at 800-840ºC, repeated cold-rolling and annealing at 450-520ºC, finish cold-rolling, and low-temperature annealing at 250ºC [0035, 0063-0064], which are substantially similar to the processing steps of the instant alloy of melting and casting, hot-rolling at 400-900ºC, cold-2 as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/979,206  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claims 5-12 and 14, the combination of claims 1-7 of ‘206 teach a copper alloy plate comprising: 
Element
Instant claims 
‘206 claims 
Relationship
Zn
17-32%
17-32%
Same
Sn
0.1-4.5%
0.1-4.5%
Same
Si
0.01-2.0%
0.5-2.0%
Falls within

0.01-5.0%
≤1.0%
Overlapping
Other*
≤3% (claim 11)
≤3%
Same
Cu and impurities
balance
balance
=

*Fe, Co, Cr, Mg, Al, B, P, Zr, Ti, Mn, Au, Ag, Pb, Cd, Be in total

Feature 
Instant claims 
‘206 claims 
Relationship
TS 
≥550 MPa (claim 8)
≥550 MPa
Same
0.2% proof stress
≥500 MPa (claim 9)
≥500 MPa
Same
Electrical conductivty
≥10 %IACS (claim 10)
≥8 %IACS
Encompassing
Mean crystal grain size of surface
≤10 µm (claim 12)
3-20 µm
Overlapping


Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Although the claims of ‘206 are silent as to a crack observation time and coarse deposit density, the copper alloy plate of ‘206 is expected to meet or render obvious the crack observation times and coarse deposit density of the instant claims in considering that the alloy of ‘206 shares a substantially similar composition, grain structure, and properties with the alloy of the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the provisional nonstatutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 05/11/2021 with regards to the prior art rejections have been fully considered but they are not persuasive. 
Applicant argues that the method of Oishi (WO 2015/046470 A1, relying on US 2016/0201164) is quite different from the instant method of producing a sheet material of a copper alloy such that Oishi fails to disclose or suggest any sheet material of copper meeting the crack observation time property of the amended claim 5.  Particularly, Applicant argues that the method of Oishi does not carry out an ageing-annealing at a lower temperature (300-600ºC) than the recrystallization-annealing temperature after the recrystallization-annealing/between annealing step at 510ºC followed by cold rolling, a final annealing at 425ºC, and finish cold rolling ([0159], Table 5 – C1, Table 18 – Test no. 127) on the copper alloy sheet sample, steps which are seen to meet the instant method step of a lower temperature ageing-annealing carried out between recrystallization-annealing and a finish cold-rolling. 
Applicant further contends that the average cooling rate in Oishi of 3-5 ºC/second (180 to 300 ºC/minute) is far higher than the cooling rate of 1-15 ºC/minute of the instant method. Applicant asserts that the examples in Oishi are rapidly cooled and are analogous to Comparative Examples 1-3 and 7 as described in the instant specification (Tables 2-3) which undergo rapid water cooling and fail to meet the instant crack observation time property. The Examiner notes that while Oishi teaches a higher cooling rate than the instant cooling rate, the copper alloy sheet of Oishi is not similar to the instant Comparative Examples and furthermore, Applicant has not shown the instant cooling rate step to be critical for achieving the crack observation time as claimed. Oishi discloses subjecting the copper alloy sheet sample to a substantially similar test condition of bending stress at 80% of proof stress, in a container with sodium hydroxide, pure water, and ammonium chloride at 23ºC ±1ºC [0173-0177], and further discloses that cracking had not occurred in alloy sample 37 by at least 48 hours ([0174], Table 18 – Test no. 127). While Oishi does not disclose the exact time when cracks initially occur in the sample, the copper alloy sheet sample of Oishi not exhibiting cracking by 48 hours is significantly closer to the instant crack observation time of at least 50 hours than any of the Comparative Examples, which exhibit a maximum cracking observation time of 39 hours. Furthermore, Comparative Examples 1-2 fail to meet both the instant Si and Ni content ranges and are also not subjected to any ageing 
Applicant argues that the method of Ling (US 2002/0057985, relying on US 2016/0201164) is quite different from the instant method of producing a sheet material of a copper alloy such that Ling fails to disclose or suggest any sheet material of copper meeting the coarse deposit density as set forth in the amended claim 7. Particularly, Applicant argues that the method of Ling does not carry out an ageing-annealing at a lower temperature (300-600ºC) than the recrystallization-annealing temperature after the recrystallization-annealing/between recrystallization-annealing and a finish cold-rolling when finish cold-rolling is carried out after the recrystallization-annealing. The Examiner notes that the instant method does not necessarily require carrying out ageing-annealing at a lower temperature than a recrystallization-annealing. 
Applicant further contends that in the method of Ling, the hot-rolled copper alloy is not cooled at a cooling rate of 1-15 ºC/minute after hot rolling as taught in the instant method. The Examiner notes that while Ling discloses quenching of the copper alloy sheet samples after hot rolling [0064], Applicant has not shown the instant cooling rate step to be critical for achieving coarse deposit density as claimed. Particularly, Comparative Example 7 is subjected to rapid water cooling, presumed to be the highest cooling rate applied in the comparative examples, while Comparative Example 8 undergoes cooling at a rate 20 ºC/minute (Table 2), closer to the inventive cooling rate of 1-15 ºC/minute. However, Comparative Example 7 exhibits a coarse .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736